DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
1.	The following is a non-final office action in response to the applicant’s submission received 10/30/2019.                      .
2.	Claims  3 – 4  have been amended.	
3.	Claims 7 - 9 are newly added claims.
4.	Claims 1 - 9 are currently pending and have been examined.
Foreign Priority/Domestic benefit
There is no claim to foreign priority according to the filing receipt and application data sheet.
Domestic benefit has been claim with regards to PCT application PCT/JP2017/017292 filed on 05/02/2017. 
 	NOTE:                                                                                                                                                                  
     Applicant is required to amend the disclosure to include the material incorporated by reference (that is the domestic benefit stated above). The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 				 
Oath/Declaration
1.	  The applicant’s oath/declaration filed on 12/09/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Information Disclosure Statement
1. 	 The information disclosure statement filed on 10/30/2019 is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.
Drawings
1. 	The applicant’s drawings submitted on 10/30/2019 are acceptable for examination purposes.
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

1 – 5: The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Regarding claim 1:

reception section that receives…
a control section that separates the demodulation reference signal…
a channel estimation section that calculates a channel estimation value…

Regarding claim 5:

a scheduler that selects different user terminal transmission patterns…
a mapping section that maps demodulation reference signals orthogonal to each other…
a transmission section that transmits a downlink signal…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  

(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim interpretation
1.	 Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C]. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II]. Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
2.	When multiple limitations are connected with “OR”, one of the limitations does not have any patentable weight since both of the limitations are optional. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 – 2, 4 - 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2016/0087709 A1) in view of Long Gao et al. (WO 2014/130082 A1).
Regarding claim 1, Horiuchi discloses: A user terminal (figure 10, see ¶ 0035), comprising: 
a reception section (figure 10, label 201) that receives a downlink signal including a demodulation reference signal; (¶ 0109, section 201 receives signal transmitted from the base station, the received signal includes DMRS as disclosed in ¶ 0183. In other words the signal received by the UE at section 201 contains both data and DMRS to demodulate the data)
a control section (figure 10, label 205) that separates the demodulation reference signal from the downlink signal; and ( as seen in figure 5 section 205 the reference signal is separated and sent to section 206. ¶ 0064 , ¶ 0083 and  0111 the base station send the mapping pattern to the UE so the UE can extract the DMRS from the signal received based on a specific mapping pattern)
a channel estimation section (Figure 10, label 206 and ¶ 0094 states that this section performs channel estimation)  that calculates a channel estimation value with (¶ 0111, channel estimation is performed using the DMRS)
 the demodulation reference signal is mapped to resource elements defined for a user terminal transmission pattern,(¶ 0044, the DRMS are mapped to REs, different mapping pattern are indicated to each terminal as seen in ¶ 0045 see also ¶ 0089 and figure 4 to 6, where different mapping pattern is indicated by bit representation)
 the user terminal transmission pattern is selected to be different between user terminals, from a plurality of user terminal transmission patterns, and (¶ 0089, the base station determines the DMRS pattern and the latter part of ¶ 0143 states that different DMRS patter configuration for each terminal is possible) [see also ¶ 0068 -¶ 0069 of secondary reference (Long et al.) in the latter part of the rejection]
the demodulation reference signals mapped to the resource elements defined for the respective user terminal transmission patterns are orthogonal to each other between the user terminal transmission patterns. (¶ 0142, If the REs used is the same between terminals with regards the DMRS pattern they are made orthogonal so that the terminal can remove interference between the DMRS hence improving channel estimation accuracy, see figure 15).
Horiuchi discloses every aspect of the applicant claimed invention except  explicitly disclosing that the control section actually separates the DMRS from the DL signal in order to perform cannel estimation at the channel estimation section. In the same field of endeavor Long discloses: the control section actually separates the DMRS from the DL signal in order to perform cannel estimation at the channel estimation section (last sentence of ¶ 0010, that is at the controller the DMRS are extracted from the RE and are used according to the pattern and cannel estimation is performed).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi’s system in view of Long. The motivation for making the above modification is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art (MPEP 2143 ( C), “Use of known technique to improve similar devices (methods, or products) in the same way;”). In other words the DMRS is well known to be used in the computation of the channel estimation, extracting the DRMS at the controller  would have been obvious to one having ordinary skilled in the art (PHOSITA).
 	Claims 5 - 6 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 1. The radio base station  as claimed in claim 5 is disclosed in in figure 9 (¶ 0096 – 0099).
	Claim 2, Horiuchi further discloses: The user terminal according to claim 1, wherein the plurality of user terminal transmission patterns are different from each other in number of the resource elements to which the demodulation reference signal is mapped. (see ¶ 0081, see figure 15, where the bits indicate the RE of subframe that uses less RE  than subframe 0 and 1).
 With regards to claim 2 See also:
 	a.  Samsung (Evaluation results on DL DMRS Patterns for NR, R1-1702957), figure 1, pattern a,b,c they are different in the number of RE.
	b.	Nokia, Alcatel-Lucent Shanghai Bell (“DL DMRS patterns link performance evaluation” R1-1703181), figure 5, (a) and (b) has different amount of RE with regards to DMRS. Also Figure 5 (b) and (c).
	c.	Mitsubishi Electric (“DMRS designs for NR MIMO”, R1-1702751), figure 7 and 8, different amount or RE are in the two patterns.

Claim 4, Horiuchi further discloses:  The user terminal according to claim 1, wherein the demodulation reference signals mapped to a same resource element between the user terminal transmission patterns are orthogonal to each other by using cyclic shift or an orthogonal sequence. (see ¶ 0127 and figure 13, a cyclic shift is applied to subframe 1, see also ¶ 0126 a cyclic shift is applied to avoid collision of the DMRS)

With regards to claim 4 See also:
 		A . Mitsubishi Electric (“DMRS designs for NR MIMO”, R1-1702751), figure 24 and 25, the same RE are used for the DMRS but entails OCC code for the reduction of density. 
Claim 8, Horiuchi further discloses:  The user terminal according to claim 2, wherein the demodulation reference signals mapped to a same resource element between the user terminal transmission patterns are orthogonal to each other by using cyclic shift or an orthogonal sequence.   (see ¶ 0127 and figure 13, a cyclic shift is applied to subframe 1, see also ¶ 0126 a cyclic shift is applied to avoid collision of the DMRS)
With regards to claim 8 See also:
 		A . Mitsubishi Electric (“DMRS designs for NR MIMO”, R1-1702751), figure 24 and 25, the same RE are used for the DMRS but entails OCC code for the reduction of density. 
		B. Nokia, Alcatel-Lucent Shanghai Bell (“DL DMRS patterns link performance evaluation” R1-1703181), see figure 1 ( a)  and (b) , figure 5 (a) (the first slot has the same amount or RE used for DMRS as the second slot).
 		C. b. ITL (Considerations on DMRS pattern design for NR, 2017, R1-1705794), Page 1, “DMRS for same or different links can be configured to be orthogonal to each other” and  

    PNG
    media_image1.png
    159
    493
    media_image1.png
    Greyscale

s 3, 7 and 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Horiuchi et al. (US 2016/0087709 A1) in view of Long Gao et al. (WO 2014/130082 A1) and Nokia, Alcatel-Lucent Shanghai Bell (“DL DMRS patterns link performance evaluation” R1-1703181).
	Regarding claim 3, Horiuchi in view of Kobayashi discloses: The user terminal according to claim 1 (see rejected claim 1).
 	Horiuchi in view of Kobayashi does not disclose: wherein the plurality of user terminal transmission patterns are different from each other in arrangement of at least a part of the resource elements to which the demodulation reference signal is mapped .In the same field of endeavor Nokia discloses the above limitation see figure 5, ( e) and (g) part/some of the DMRS are arranged in different pattern. See also figure 1 ( e) and (f), (f) entails two resource in Subcarrier 1 oriented horizontally and pattern ( E)  entails the same two resource element oriented vertically at subcarrier one, one of resource element intersects subcarrier 1 (part of the resource).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Horiuchi’s system in view of Long and Nokia. The motivation for making the above modification would have been present several alternatives for additional patterns (AP) and show performance evaluation with different scenarios for different speed of the UE (see first paragraph of section 3 of Nokia)

With regards to claim 3 See also:
 		a. Mitsubishi Electric (“DMRS designs for NR MIMO”, R1-1702751), figure 16 – 19, the RE carrying the DMRS has different arrangements pre PRB.
	 	b. ITL (Considerations on DMRS pattern design for NR, 2017, R1-1705794), see figure 4, the first slot symbol 2 and 3 versus the second slot symbol 10, 11 whereby the pattern are different using part of the resource elements.

Claim 7 recites similar features using respective language and are also rejected by the applied references for similar reasons as claim 3.


Claim 9, Horiuchi further discloses: The user terminal according to claim 3, wherein the demodulation reference signals mapped to a same resource element between the user terminal transmission patterns are orthogonal to each other by using cyclic shift or an orthogonal sequence.   (see ¶ 0127 and figure 13, a cyclic shift is applied to subframe 1, see also ¶ 0126 a cyclic shift is applied to avoid collision of the DMRS)
With regards to claim 9 See also:
 		A . Mitsubishi Electric (“DMRS designs for NR MIMO”, Rs-1702751), figure 24 and 25, the same RE are used for the DMRS but entails OCC code for the reduction of density. 
		B. b. ITL (Considerations on DMRS pattern design for NR, 2017, R1-1705794), Page 1, “DMRS for same or different links can be configured to be orthogonal to each other” and  

    PNG
    media_image1.png
    159
    493
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	CATT ( Discussion on DMRS design for DL, R1-1702072)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHARISHI V KHIRODHAR whose telephone number is (571)270-7909.  The examiner can normally be reached on 6:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MAHARISHI V. KHIRODHAR
Examiner
Art Unit 2463



/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463